SHARP, W., J.
The state appeals from an order which dismissed the charge of failing to register as a convicted sex offender1 filed against Earwood. This appeal involves the same issue, the interpretation of the sexual offender registration statute, section 943.0435, Florida Statutes, which was addressed in State v. Mounce, 866 So.2d 132 (Fla. 5th DCA 2004). Accordingly, we reverse and remand this case for further proceedings, pursuant to Mounce.
REVERSED and REMANDED.
GRIFFIN and MONACO, JJ„ concur.

. § 943.0435(2), Fla. Stat. (2002).